  Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 1 of 36




                                                                    Exhibit 10




T H E I M M A C U L A T E D E C E P T I O N:

        Six Key Dimensions of Election Irregularities




                                                                             1
                              The Navarro Report
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 2 of 36




 Executive Summary
 This report assesses the fairness and integrity of the 2020 Presidential Election by examining six
 dimensions of alleged election irregularities across six key battleground states. Evidence used to
 conduct this assessment includes more than 50 lawsuits and judicial rulings, thousands of affidavits
 and declarations,1 testimony in a variety of state venues, published analyses by think tanks and
 legal centers, videos and photos, public comments, and extensive press coverage.

 The matrix below indicates that significant irregularities occurred across all six battleground states
 and across all six dimensions of election irregularities. This finding lends credence to the claim
 that the election may well have been stolen from President Donald J. Trump.




 From the findings of this report, it is possible to infer what may well have been a coordinated
 strategy to effectively stack the election deck against the Trump-Pence ticket. Indeed, the observed
 patterns of election irregularities are so consistent across the six battleground states that they
 suggest a coordinated strategy to, if not steal the election outright, strategically game the election
 process in such a way as to “stuff the ballot box” and unfairly tilt the playing field in favor of the
 Biden-Harris ticket. Topline findings of this report include:

       The weight of evidence and patterns of irregularities are such that it is irresponsible for
        anyone – especially the mainstream media – to claim there is “no evidence” of fraud or
        irregularities.

       The ballots in question because of the identified election irregularities are more than
        sufficient to swing the outcome in favor of President Trump should even a relatively small
        portion of these ballots be ruled illegal.

                                                                                                     2
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 3 of 36




       All six battleground states exhibit most, or all, six dimensions of election irregularities.
        However, each state has a unique mix of issues that might be considered “most important.”
        To put this another way, all battleground states are characterized by the same or similar
        election irregularities; but, like Tolstoy’s unhappy families, each battleground state is
        different in its own election irregularity way.

       This was theft by a thousand cuts across six dimensions and six battleground states rather
        than any one single “silver bullet” election irregularity.

       In refusing to investigate a growing number of legitimate grievances, the anti-Trump media
        and censoring social media are complicit in shielding the American public from the truth.
        This is a dangerous game that simultaneously undermines the credibility of the media and
        the stability of our political system and Republic.

       Those journalists, pundits, and political leaders now participating in what has become a
        Biden Whitewash should acknowledge the six dimensions of election irregularities and
        conduct the appropriate investigations to determine the truth about the 2020 election. If
        this is not done before Inauguration Day, we risk putting into power an illegitimate and
        illegal president lacking the support of a large segment of the American people.

       The failure to aggressively and fully investigate the six dimensions of election irregularities
        assessed in this report is a signal failure not just of our anti-Trump mainstream media and
        censoring social media but also of both our legislative and judicial branches.

           o Republican governors in Arizona and Georgia together with Republican majorities
             in both chambers of the State Legislatures of five of the six battleground states –
             Arizona, Georgia, Michigan, Pennsylvania, and Wisconsin2 – have had both the
             power and the opportunity to investigate the six dimensions of election
             irregularities presented in this report. Yet, wilting under intense political pressure,
             these politicians have failed in their Constitutional duties and responsibilities to do
             so – and thereby failed both their states and this nation as well as their party.

           o Both State courts and Federal courts, including the Supreme Court, have failed the
             American people in refusing to appropriately adjudicate the election irregularities
             that have come before them. Their failures pose a great risk to the American
             Republic.

       If these election irregularities are not fully investigated prior to Inauguration Day and
        thereby effectively allowed to stand, this nation runs the very real risk of never being able
        to have a fair presidential election again – with the down-ballot Senate races scheduled for
        January 5 in Georgia an initial test case of this looming risk.




                                                                                                     3
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 4 of 36




 I. Introduction
 At the stroke of midnight on Election Day, President Donald J. Trump appeared well on his way
 to winning a second term. He was already a lock to win both Florida and Ohio; and no Republican
 has ever won a presidential election without winning Ohio while only two Democrats have won
 the presidency without winning Florida.3

 At the same time, the Trump-Pence ticket had substantial and seemingly insurmountable leads in
 Georgia, Pennsylvania, Michigan, and Wisconsin. If these leads held, these four key battleground
 states would propel President Trump to a decisive 294 to 244 victory in the Electoral College.

 Shortly after midnight, however, as a flood of mail-in and absentee ballots began entering the
 count, the Trump red tide of victory began turning Joe Biden blue. As these mail-in and absentee
 ballots were tabulated, the President’s large leads in Georgia, Pennsylvania, Michigan, and
 Wisconsin simply vanished into thin Biden leads.

 At midnight on the evening of November 3, and as illustrated in Table 1, President Trump was
 ahead by more than 110,000 votes in Wisconsin and more than 290,000 votes in Michigan. In
 Georgia, his lead was a whopping 356,945; and he led in Pennsylvania by more than half a million
 votes. By December 7, however, these wide Trump leads would turn into razor thin Biden leads –
 11,779 votes in Georgia, 20,682 votes in Wisconsin, 81,660 votes in Pennsylvania, and 154,188
 votes in Michigan.

    Table 1: A Trump Red Tide Turns Biden Blue




 There was an equally interesting story unfolding in Arizona and Nevada. While Joe Biden was
 ahead in these two additional battleground states on election night – by just over 30,000 votes in
 Nevada and less than 150,000 votes in Arizona – internal Trump Campaign polls predicted the
 President would close these gaps once all the votes were counted. Of course, this never happened.

 In the wake of this astonishing reversal of Trump fortune, a national firestorm has erupted over
 the fairness and integrity of one of the most sacrosanct institutions in America – our presidential
 election system. Critics on the Right and within the Republican Party – including President Trump
 himself – have charged that the election was stolen. They have backed up these damning charges
 with more than 50 lawsuits,4 thousands of supporting affidavits and declarations, and seemingly
 incriminating videos, photos, and first-hand accounts of all manner of chicanery.5


                                                                                                  4
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 5 of 36




 Critics on the Left and within the Democrat Party have, on the other hand, dismissed these charges
 as the sour grapes of a whining loser. Some of these critics have completely denied any fraud,
 misconduct or malfeasance altogether. Others have acknowledged that while some election
 irregularities may have existed, they strenuously insist that these irregularities are not significant
 enough to overturn the election.

 There is a similar Battle Royale raging between large anti-Trump segments of the so-called
 “mainstream” media and alternative conservative news outlets. Across the anti-Trump mainstream
 media diaspora – which includes most prominently print publications like the New York Times
 and Washington Post and cable TV networks like CNN and MSNBC – a loud chorus of voices has
 been demanding that President Trump concede the election.

 These same anti-Trump voices have been equally quick to denounce or discredit anyone –
 especially anyone within their own circle – that dares to investigate what may well turn out to be
 THE biggest political scandal in American history. Social media outlets like Facebook, Twitter,
 and YouTube likewise have been actively and relentlessly censoring anyone who dares to call the
 results of the election into question.

 In contrast, alternative news outlets, primarily associated with the American conservative
 movement, have provided extensive, in-depth coverage of the many issues of fraud, misconduct,
 and other irregularities that are coming to light. From Steve Bannon’s War Room Pandemic6 and
 John Solomon’s Just the News7 to Raheem Kassam’s National Pulse,8 to Newsmax,9 and One
 America News Network,10 Americans hungry for facts and breaking developments have been able
 to find such critical information only by following this alternative coverage.

 That the American public is not buying what the Democrat Party and the anti-Trump media and
 social media are selling is evident in public opinion polls. For example, according to a recent
 Rasmussen poll: “Sixty-two percent (62%) of Republicans say it is ‘Very Likely the Democrats
 stole the election’” while 28% of Independents and 17% of Democrats share that view.11

 If, in fact, compelling evidence comes to light proving the election was indeed stolen after a fait
 accompli Biden inauguration, we as a country run the very real risk that the very center of our
 great American union will not hold.

 To put this another way, if the greatest democracy in world history cannot conduct a free and fair
 election, and if much of the mainstream media of this country won’t even fully investigate what is
 becoming a growing mountain of evidence calling into question the election result, there is little
 chance that our democracy and this Republic will survive as we know it. It is therefore critical
 that we get to the bottom of this matter. That is the purpose of this report.




                                                                                                     5
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 6 of 36




 II. Six Dimensions of Election Irregularities across Six Battleground States
 This report assesses the fairness and integrity of the 2020 presidential election across six key
 battleground states where the Democrat candidate Joe Biden holds a slim lead, and the results
 continue to be hotly contested. As documented in the extensive endnotes, the evidence used to
 conduct this assessment includes more than 50 lawsuits and judicial rulings, thousands of affidavits
 and declarations, testimony presented in a variety of state venues, published reports and analyses
 by think tanks and legal centers, videos and photos, public comments and first-hand accounts, and
 extensive press coverage.

 From a review and analysis of this evidence, six major dimensions of alleged election irregularities
 have been identified and assessed on a state-by-state basis across six key battleground states:
 Arizona, Georgia, Michigan, Nevada, Pennsylvania, and Wisconsin. These six dimensions include
 outright voter fraud, ballot mishandling, contestable process fouls, Equal Protection Clause
 violations, voting machine irregularities, and significant statistical anomalies.

 The matrix in Table 2 provides an overview of the presence or absence of each of the six
 dimensions of alleged election irregularities in each of the six battleground states. Column 1 lists
 each of the six dimensions along with the alleged Biden victory margin and the possible illegal
 ballots due to election irregularities. Columns 2 through 7 in the matrix then indicate the presence
 or absence of the election irregularities in any given state.

 Note that a checkmark in matrix cell indicates there is widespread evidence in a given state for a
 particular dimension of election irregularity while a star indicates there is at least some evidence.

    Table 2: 2020 Alleged Election Irregularities across the Six Battleground States




                                                                                                    6
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 7 of 36




 Two key points stand out immediately from the matrix. First, significant irregularities appear to
 be ubiquitous across the six battleground states. Only Arizona is free of any apparent widespread
 ballot mishandling while only Pennsylvania lacks significant statistical anomalies. The rest of the
 matrix in Table 2 is a sea of checkmarks and occasional stars.

 Second, if one compares the alleged Biden victory margin in Column 7 of the figure with the
 possible illegal ballots in Column 8, it should be clear that the number of possible illegal ballots
 dwarfs the alleged Biden victory margin in five of the six states.

 For example, the alleged Biden victory margin in Nevada is 33,596 votes yet the number of ballots
 in question is more than three times that. In Arizona, which has the narrowest alleged Biden
 victory margin at 10,457 votes, there are nearly 10 times that number of possible illegal ballots;
 and the ratio of the alleged Biden vote lead to possible illegal ballots is even higher for Georgia.

 Only Michigan is the exception to the rule. This is not because it is likely to be a true exception
 but simply because there remains insufficient estimates of how the various types of irregularities
 in Michigan translate into possible illegal votes.

 Clearly, based on this matrix, the American people deserve a definitive answer as to whether this
 election was stolen from Donald J. Trump. Absent a thorough investigation prior to Inauguration
 Day, a cloud and a stain will hang over what will be perceived by many Americans as an
 illegitimate Biden administration.

 The next six sections of this report examine in more detail each of the six dimensions of alleged
 election irregularities.




                                                                                                   7
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 8 of 36




 III. Outright Voter Fraud
 Outright voter fraud ranges from the large-scale manufacturing of fake ballots, bribery, and dead
 voters to ballots cast by ineligible voters such as felons and illegal aliens, ballots counted multiple
 times, and illegal out-of-state voters. Table 3 provides an overview across the six battleground
 states of the various types of outright voter fraud that have been alleged to be present.

    Table 3: Outright Voter Fraud in the 2020 Presidential Election




 From the figure, we see that different types of fraud may be present in all six states. Let’s more
 precisely define each of these different types of fraud using examples that are designed to be
 illustrative rather than exhaustive.

 Bribery

 In a voter fraud context, bribery refers to the corrupt solicitation, acceptance, or transfer of value
 in exchange for official action, such as voter registration or voting for a preferred candidate.12 At
 least in Nevada, there is a slam dunk case that such bribery occurred.

 What is so stunning about the Nevada case is the brazen disregard for our federal bribery laws. In
 the Silver State, in an effort orchestrated by the Biden campaign, Native Americans appear to have
 traded their votes not for pieces of silver but rather for Visa gift cards, jewelry, and other “swag.”13
 According to the Epoch Times, such vote buying schemes also may have occurred in eight other
 states, including Arizona and Wisconsin.14



                                                                                                       8
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 9 of 36




 Fake Ballot Manufacturing and Destruction of Legally Cast Real Ballots

 Fake ballot manufacturing involves the fraudulent production of ballots on behalf of a candidate;
 and one of the most disturbing examples of possible fake ballot manufacturing involves a truck
 driver who has alleged in a sworn affidavit that he picked up large crates of ballots in New York
 and delivered them to a polling location in Pennsylvania.15 There may be well over 100,000 ballots
 involved, enough fake ballots alone to have swung the election to Biden in the Keystone State.

 Likewise in Pennsylvania, there is both a Declaration and a photo that suggests a poll worker used
 an unsecured USB flash drive to dump an unusually large cache of votes onto vote tabulation
 machines. The resultant tabulations did not correlate with the mail-in ballots scanned into the
 machines.16

 Arguably the most flagrant example of possible fake ballot manufacturing on behalf of Joe Biden
 may have occurred at the State Farm Arena in Atlanta, Georgia. The possible perpetrators were
 caught in flagrante delicto on surveillance video.

 In one version of this story, poll watchers and observers as well as the media were asked to leave
 in the middle of the night after a suspicious water leak. Once the room was cleared, several election
 officials pulled out large boxes of ballots from underneath a draped table. They then proceeded to
 tabulate a quantity of fake manufactured ballots estimated to be in the range of tens of thousands.17
 Note that a large surge in Biden votes following the tabulation of these ballots can be clearly
 observed after these votes were processed.18

 Despite what appears to be damning evidence of a possible crime, a spate of stories appeared
 across the anti-Trump media diaspora dismissing any concerns. According to these whitewash
 stories, these were regular and authorized ballot boxes, observers in the media were not asked to
 leave but simply left on their own, and it is perfectly acceptable to count ballots in the absence of
 observers.19 Or so the spin goes.

 Of course, this is precisely the kind of incident that should be fully investigated both by Georgia’s
 Attorney General as well as by the Federal Department of Justice. Yet it remains unclear as to
 whether such investigations are underway. Meanwhile, the videotape itself, absent an adequate
 explanation, has contributed to the current climate of skepticism surrounding the fairness and
 integrity of the election.

 Finally, as an example of the possible destruction of legally cast real ballots there is this allegation
 from a court case filed in the United States District Court for the District of Arizona: Plaintiffs
 claim that over 75,000 absentee ballots were reported as unreturned when they were actually
 returned. These absentee ballots were then either lost or destroyed (consistent with allegations of
 Trump ballot destruction) and/or were replaced with blank ballots filled out by election workers
 or other third parties.20




                                                                                                       9
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 10 of 36




  Indefinitely Confined Voter Abuses

  Indefinitely confined voters are those voters unable to vote in person because of old age or some
  disability. There are two types of possible abuses associated with such indefinitely confined voters.

  The first kind of abuse involves exploiting the elderly or the infirm by effectively hijacking their
  identities and votes. For example, in Georgia, the family of an elderly man in a nursing home
  facility discovered that a mail-in ballot had been requested and submitted under his voter
  registration identity, yet it was done without his consent.21 In a similar situation in Pennsylvania,
  two parents and their daughter who has Downs Syndrome went to vote in person and discovered
  that a mail-in ballot had both been requested and submitted for the daughter without her consent.22

  The second kind of indefinitely confined voter abuse is far more consequential, at least in the state
  of Wisconsin. The key allegation here in several court filings is that “bad-faith voters” registering
  as “indefinitely confined” intentionally broke “Wisconsin election law to circumvent election
  integrity photo identification requirements.” In a nutshell, they were able to vote without showing
  a voter identification photo and therefore underwent a far less rigorous I.D. check than would
  otherwise have been conducted.

  This abuse happened, according to one press account, after “clerks in Dane and Milwaukee
  counties offered illegal advice that encouraged individuals to use indefinite confinement as a way
  to ignore the state’s photo I.D. requirement.”23 The Trump side has called this correctly an open
  invitation to fraud; and stories and pictures abound of Wisconsin voters who registered as
  indefinitely confined but were seen also attending weddings, riding their bikes, going on vacation,
  and otherwise be anything but confined.24

  Here is what is most important about this particular type of election fraud: In the wake of the
  expanded definition of indefinitely confined voters – a definition ruled legally incorrect by the
  Wisconsin Supreme Court25 – the number of indefinitely confined voters surged from just under
  70,000 voters in 2019 to over 200,000 in 2020.26 This 130,000 vote increment of new indefinitely
  confined voters is more than five times the Biden victory margin in Wisconsin.

  Ineligible Voters and Voters Who Voted in Multiple States

  Ineligible voters include felons deemed ineligible, underage citizens, nonregistered voters, illegal
  aliens, illegal out-of-state voters, and voters illegally using a post office box as an address.27

  In a court filing by the Trump campaign legal team, lead counsel Ray Smith provided a list of more
  than 70,000 allegedly ineligible voters casting ballots in Georgia in the 2020 election. 28 Also in
  Georgia, over 20,000 people appear to have filed a Notice of Changed Address form to the Georgia
  state government or had other indications of moving out of state. Yet, these clearly ineligible out-
  of-state voters appeared to have remained on the voter rolls and voted in the 2020 election.29

  As additional data points regarding ineligible out-of-state voters, there are these: Between 80 and
  100 self-proclaimed Black Lives Matter-affiliated members from other states have admitted to
  having voted in Pennsylvania.30

                                                                                                    10
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 11 of 36




  As for those voters who vote in multiple states, one lawsuit claims that roughly 15,000 mail-in or
  absentee ballots were received in Nevada from voters who were known to have voted in other
  states.31 It is useful to note here that in Nevada, poll workers allegedly were not consistent in their
  procedures when checking voters in to vote about whether they accepted California or Nevada
  Voter Identification as proof of eligibility to register to vote.32

  Dead Voters and Ghost Voters

  According to widespread evidence, there was a surprising number of ballots cast across several
  key battleground states by deceased voters, sparking one wag to quip, in reference to a classic
  Bruce Willis movie, this was the “Sixth Sense” election – I see dead people voting.

  In Pennsylvania, for example, a statistical analysis conducted by the Trump Campaign matching
  voter rolls to public obituaries found what appears to be over 8,000 confirmed dead voters
  successfully casting mail-in ballots.33 In Georgia – underscoring the critical role any given
  category of election irregularities might play in determining the outcome – the estimated number
  of alleged deceased individuals casting votes almost exactly equals the Biden victory margin.

  In Michigan, according to one first-hand account offered in a declaration, computer operators at a
  polling location in Detroit were manually adding the names and addresses of thousands of ballots
  to vote tabulation systems with voters who had birth dates in 1900.34 And in Nevada, a widower
  since 2017 saw that his deceased wife had successfully cast a mail-in ballot on November 2, 2020,
  three and a half years after her death. 35

  It may be useful to note here that dead voters played a critical role in stealing the election from
  Richard Nixon, a theft orchestrated by Mayor Richard Daley and his Chicago political machine.
  According to one report “more than 3,000 votes [were] cast in the names of individuals who were
  dead, and more than 31,000 individuals voted twice in different locations in the city.” President
  Kennedy’s victory margin in Illinois was less than 9,000 votes.

  On the Ghost Voter front, a “Ghost Voter” is a voter who requests and submits a ballot under the
  name of a voter who no longer resides at the address where that voter was registered. In Georgia
  for example, it is alleged that over 20,000 absentee or early voters – almost twice the Biden victory
  margin – cast their ballots after having moved out of state.36 In Nevada, a poll worker reported that
  there were as many as 50 ballots per day being delivered to homes vacated by their former
  residents.37

  Counting Ballots Multiple Times

  Counting ballots multiple times occurs most egregiously when batches of ballots are repeatedly
  rescanned and re-tabulated in electronic voting machines. It can also happen when the same person
  votes multiple times within the same day. Evidence of these particular kinds of “ballot stuffing”
  are present across all six battleground states.



                                                                                                      11
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 12 of 36




  For example, in Wisconsin, poll workers were observed running ballots through tabulation
  machines more than once.38 In Wayne County, Michigan, Republican poll watchers observed
  canvassers re-scanning batches of ballots through vote tabulation machines up to 3 to 4 times.39

  In Pennsylvania, a poll worker observed a woman vote twice in the same day by changing her
  appearance.40 Another poll worker observed people in voting lines in one corner of a polling
  location voting, and then coming to another polling location at the other side of the building to
  vote.41 Still another poll worker witnessed a woman voting twice at voting machines on Election
  Day.42

  IV. Ballot Mishandling
  Ballot mishandling represents the second major dimension of alleged election irregularities in the
  2020 presidential election. As Table 4 illustrates, this is a multifaceted problem across the
  battleground states. Let’s work our way through this figure starting with the failure to properly
  check the identification of voters.

     Table 4: Ballot Mishandling in the Battleground States




  No Voter I.D. Check

  It is critical for the integrity of any election for poll workers to properly verify a voter’s identity
  and registration when that voter comes in to cast an in-person ballot. However, there is at least
  some evidence of a lack of adequate voter ID check across several of the battleground states.

  For example, in Michigan, the chairperson of a polling location permitted an individual to vote
  without presenting voter identification and another with only a photocopy of a driver’s license.43

                                                                                                      12
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 13 of 36




  In Nevada, poll workers were instructed to advise people who wanted to register to vote and did
  not have proper Nevada IDs or Driver’s Licenses to do the following: These unregistered voters
  could go outside into the parking lot and make an appointment with the Department of Motor
  Vehicles as late as January 2021 to obtain a Nevada Driver’s License as proof of their identity.
  They could then bring in confirmation of their DMV appointment in either paper or digital form;
  and that would be sufficient to allow them to be registered.44

  Signature Matching Abuses

  It is equally critical that ballot counters legally verify mail-in and absentee ballots by checking if
  the signatures on the outer envelopes match the voters’ registration records.45 Note, however, that
  a variety of signature matching abuses represent a major issue in Nevada, Pennsylvania, and
  especially in Georgia.

  In Georgia, contrary to state law, the Secretary of State entered into a Consent Decree with the
  Democrat Party that weakened signature matching to just one verification instead of two. This
  illegal weakening of the signature match test has called into question more than 1.2 million mail-
  in ballots cast in Georgia.46

  Georgia is not the only state where signature match check abuses have surfaced. Nevada law
  requires that persons – not machines – review all signatures and ballots. Yet the Clark County
  Registrar of Voters used a defective signature matching computer system called Agilis to conduct
  such checks.47 As will be discussed further below, this problem of machines replacing humans
  contrary to Nevada state law was compounded by the fact that the Agilis system has an
  unacceptably low accuracy rate, making it easier for illegal ballots to slip through its screen. 48

  Signature match abuses also surfaced in Wisconsin where mandatory voter information
  certifications for mail-in ballots were reduced and/or eliminated, again contrary to state law. As
  noted in one lawsuit, this change “undermined the authority of the state legislature, reduced the
  security and integrity of the election by making it easier to engage in mail-in ballot fraud and
  created another standard-less rule in conflict with the clear terms of the Wisconsin Election Code,
  preventing uniform treatment of absentee ballots throughout the State.”49

  “Naked Ballots” Lacking Outer Envelope

  A naked ballot is a mail-in or absentee ballot lacking an outer envelope with the voter’s signature
  on it. It is illegal to accept the naked ballot as the outer envelope provides the only way to verify a
  voter’s identity.

  The illegal acceptance of naked ballots appears to be particularly acute in Pennsylvania as a result
  of ill-advised “guidance” issued by the Secretary of State – a registered Democrat50 – that such
  naked ballots be counted.




                                                                                                      13
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 14 of 36




  This issuance of such guidance, in violation of state law,51 appears to be a blatant attempt by a
  Democrat politician to boost the count for Joe Biden as it was clear that Democrats would be voting
  disproportionately higher through mail-in ballots. This incident is especially egregious because
  when the Pennsylvania Supreme Court rejected this guidance, the Secretary of State refused to
  issue new guidance directing election officials to NOT count non-compliant mail-in or absentee
  ballots.52

  Broken Chain of Custody & Unauthorized Ballot Handling or Movements

  The maintenance of a proper chain of custody for ballots cast is the linchpin of fair elections. Chain
  of custody is broken when a ballot is fraudulently transferred, controlled, or moved without
  adequate supervision or oversight.53

  While chain of custody issues can apply to all ballots, the risk of a broken chain of custody is
  obviously higher for mail-in and absentee ballots. This is because the ballots have to go through
  more hands.

  In the 2020 presidential election, the increased use – often illegal use – of unsupervised drop boxes
  arguably has enhanced the risk of a broken chain of custody. So, too, has the increased practice of
  so-called “ballot harvesting” whereby third parties pick up ballots from voters and deliver them to
  drop boxes or directly to election officials.

  Both drop boxes and ballot harvesting provide opportunities for bad actors to insert fraudulent
  ballots into the election process. That this is a very serious matter is evident in this observation by
  BlackBoxVoting.org: “In court cases, chain of custody violations can result in refusal to admit
  evidence or even throwing a case out. In elections, chain of custody violations can result in
  ‘incurable uncertainty’ and court orders to redo elections.”54 (emphasis added)

  As an example of the drop box problem, in Pennsylvania, ballots were illegally dumped into drop
  boxes at the Nazareth ballot drop center in violation of state law.55 Likewise in Pennsylvania, a
  man caught on videotape and photos came out of an unmarked Jeep extracting ballots from an
  unsupervised ballot drop-box to bring them into a ballot counting center. That same man was
  observed to come back with an empty ballot container to place in the unsupervised drop box.56

  In Wisconsin, the state’s Election Committee illegally positioned five hundred drop boxes for
  collection of absentee ballots across the state. However, these drop boxes were disproportionately
  located in urban areas which tend to have much higher Democrat registration, thereby favoring the
  candidacy of Joe Biden. Note: Any use of a drop box in Wisconsin is illegal by statute. Therefore,
  the votes cast through them cannot be legally counted in any certified election result.57

  As an example of ballot harvesting – in this case at the front end of the process – 25,000 ballots
  were requested from nursing home residents in Pennsylvania at the same time.58




                                                                                                      14
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 15 of 36




  As additional examples of a possible broken chain of custody, there are these: Large bins of
  absentee ballots arrived at the Central Counting Location in Wisconsin with already opened
  envelopes, meaning that ballots could have been tampered with.59 They were nonetheless counted.

  Also in Wisconsin, an election worker was observed moving bags of blank ballots into a vehicle
  and then driving off without supervision.60 There is also the previously referenced case whereby
  a truck driver has offered a firsthand account of moving large quantities of fake manufactured
  ballots from New York to Pennsylvania.

  As a final note on the unauthorized handling or movement of ballots, there is the problem of illegal
  ballot counters. These are persons who not legally permitted and/or certified to be counting ballots.

  In one curious case, an individual who worked as an official photographer for Kamala Harris’
  campaign in 201961 was alleged to be involved in scanning ballots in Floyd County, Georgia.
  Ballot counters cannot have any ties to candidates in a presidential election.

  Ballots Accepted Without Postmarks and Backdating of Ballots

  Across all of the battleground states, it is against state law for poll workers to count either mail-in
  or absentee ballots that lack postmarks. It is also illegal to backdate ballots so that they may be
  considered as having met the election deadline for the receipt and counting of such ballots. There
  is some evidence of these irregularities in several of the battleground states.

  For example, in Wisconsin, according to one Declaration, employees of the United States Postal
  Service (USPS) in Milwaukee were repeatedly instructed by two managers to backdate late-
  arriving ballots so they could still be counted.62 In addition, the USPS was alleged to have
  backdated as many as 100,000 ballots in Wisconsin.63

  Similarly, in Detroit, Michigan, as noted in a court case, poll workers were instructing ballot
  counters to backdate absentee ballots so they could be counted.64 One poll watcher also observed
  ballots in Michigan being run through vote tabulation machines without postmarks on them.65




                                                                                                      15
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 16 of 36




  V. Contestable Process Fouls
  Contestable process fouls represent the third dimension of election irregularities in the 2020
  presidential election. The various forms such process fouls can take are illustrated in Table 5 across
  the six battleground states.

         Table 5: Contestable Process Fouls in the Battleground States




  Abuses of Poll Watchers and Observers

  Central to the fairness and integrity of any election is the processes by which observers monitor
  the receipt, opening, and counting of the ballots. You can see in the Table 5 that poll watcher and
  observer abuses were present across all six battleground states.

  In Georgia,66 Michigan,67 and Pennsylvania,68 poll watchers and observers were denied entry to
  ballot counting centers by Judges of Elections and other poll workers. This was despite presenting
  proper certification and identification.

  In Georgia,69 Michigan,70 Nevada,71 and Pennsylvania,72 Republican poll watchers were also forced
  inside confined areas, thereby limiting their view. In some cases, this confinement was enforced
  by local law enforcement.




                                                                                                     16
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 17 of 36




  Across these four battleground states, Republican poll watchers were also directed to stand at
  unreasonably lengthy distances from ballot counters. In Michigan – arguably the “first among
  equals” when it comes to observer abuses – poll workers put up poster boards on the windows of
  the room where ballots were being processed and counted so as to block the view.73 In
  Pennsylvania, tens of thousands of ballots were processed in back rooms where poll observers
  were prohibited from being able to observe at all.74

  This is an extremely serious matter because it is these poll watchers and observers who represent
  the frontline defenders of a fair election process. Their job is to make sure all ballots are handled
  properly and tabulated accordingly. They seek to answer questions like: Is there a signature match
  process being conducted? Does each ballot have an outer envelope or is it a naked ballot? Are
  ballots being run more than once through the tabulation machines?

  When poll watchers or observers are barred from viewing or forced to view from unacceptably
  large distances, these watchdogs cannot accurately answer these questions. They, therefore, cannot
  fulfill their critical watchdog function.

  Mail-In Ballot and Absentee Ballot Rules Violated Contrary to State Law

  In Georgia, more than 300,000 individuals were permitted to vote who had applied for an absentee
  ballot more than 180 days prior to the Election Day. This is a clear violation of state law.75

  In both Pennsylvania and Wisconsin, Democrat election officials acted unilaterally to accept both
  mail-in and absentee ballots after Election Day. State Republicans have argued this is contrary to
  state law.

  In Pennsylvania, absentee and mail-in ballots were accepted up to three days after Election Day.76
  On November 7th, in anticipation of a legal challenge, the United States Supreme Court ordered
  that the approximately 10,000 absentee and mail-in ballots that had arrived past November 3rd be
  separated from ballots that had arrived on Election Day.77 This direction notwithstanding, a poll
  watcher reported on November 7th that, in Delaware County, ballots received the previous night
  were not being separated from ballots received on Election Day, contrary to state law.78

  Wisconsin state law does not permit early voting. Nonetheless, city officials in the Democrat
  stronghold of Madison, Wisconsin assisted in the creation of more than 200 “Democracy in the
  Park” illegal polling places.

  These faux polling places were promoted and supported by the Biden campaign. They provided
  witnesses for absentee ballots and acted in every way like legal polling places. Moreover, they
  received ballots outside of the limited 14-day period preceding an election that is authorized by
  statute for in-person or absentee balloting. These were clear violations of state law.79




                                                                                                    17
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 18 of 36




  Voters Not Properly Registered Allowed to Vote

  One of the jobs of poll workers is to ensure that in-person voters are legally registered and are who
  they say they are. Across at least three of the six battleground states – Georgia, Nevada, and
  Wisconsin – this job may not have been effectively done.

  In Wisconsin, for example, officials refused to allow poll watchers to challenge the qualifications
  of people applying to vote or require proof of such persons’ qualifications.80 In Georgia, more than
  2,000 individuals appear to have voted who were not listed in the State’s records as having been
  registered to vote.81

  In Pennsylvania, a poll watcher observed poll workers taking individuals whose names did not
  appear in voter registration books back into a separate area that was unobserved by any poll
  watchers. There, these apparently unregistered voters met with a Judge of Elections who allegedly
  told them: “you go back in, tell them this is your name, and you can vote.”82
  Illegal Campaigning at Poll Locations

  Poll workers are supposed to remain politically neutral. When a poll worker displays bias for one
  political candidate over another at a polling location, this is contrary to state law. Unfortunately,
  this law appears to have been repeatedly violated in Michigan, Pennsylvania, and Wisconsin.

  For example, in Pennsylvania, poll workers were wearing paraphernalia from a group called
  “Voter Protection.” This is a 100% Democrat-funded Political Action Committee dedicated to
  Democrat redistricting in Pennsylvania; and the wearing of its paraphernalia constitutes illegal
  campaigning at the polls.83

  In a similar type of illegal campaigning in Michigan, poll workers were allowed to wear Black
  Lives Matter shirts and were seen carrying tote bags of President Obama paraphernalia. 84 In
  addition, poll workers with Biden and Obama campaign shirts on were allowed on the ballot
  counting floor.85

  In Wisconsin, representatives from the Biden campaign were outside with clipboards talking to
  voters on their way in to vote. They were clearly inside the prohibited perimeter for electioneering.
  Poll workers did nothing to address this illegal campaigning despite the objections of observers.86

  Ballots Cured by Poll Workers or Voters Contrary to Law

  Under prescribed circumstances, both poll workers and voters may fix ballots with mistakes or
  discrepancies. This process is known as “ballot curing.”

  In nineteen states, poll workers must notify voters if there are errors or discrepancies on their
  ballots and allow them to “cure” or correct any errors so their votes will count.87 However, in states
  that do not allow curing, ballots with discrepancies such as missing or mismatched signatures must
  be discarded.88



                                                                                                     18
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 19 of 36




  In Pennsylvania, and contrary to state law, poll workers were trained to allow voters to cure or
  “correct” their ballots.89 According to one court filing, Democrat-controlled counties in
  Pennsylvania participated in pre-canvass activities prior to Election Day “by reviewing received
  mail-in ballots for deficiencies.”90 Such discrepancies included “lacking the inner secrecy
  envelope or lacking a signature of the elector on the outer declaration envelope.” Voters were then
  notified so that they could cure their ballots – a clear violation of state law.91

  Numerous other examples of illegally cured ballots abound. For example, in Wisconsin, tens of
  thousands of ballots were observed to be corrected or cured despite election observer objections.92

  In Pennsylvania, poll workers sorted approximately 4,500 ballots with various errors into bins.
  Poll workers then re-filled out the 4,500 ballots so that they could be read by tabulation machines,
  an action contrary to state law.93

  In Michigan, poll workers altered the dates on the outer envelopes of the ballots so that they would
  be able to count them.94 Michigan poll workers also filled out blank ballots to “correct” mail-in
  and absentee ballots according to what they believed the “voter had intended.”95


  VI. Equal Protection Clause Violations
  The Equal Protection Clause is part of the 14th Amendment of the U.S. Constitution and a
  fundamental pillar of the American Republic. This Equal Protection Clause mandates that no State
  may deny its citizens equal protection of its governing laws.96

  Table 6 illustrates three major alleged violations of the Equal Protection Clause in the 2020
  presidential election. As the table illustrates, each violation was observed to occur across all six
  battleground states.

     Table 6: Equal Protection Clause Violations in the Six Battleground States




                                                                                                   19
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 20 of 36




  Higher Standards of Certification & I.D. Verification Applied to In-Person Voters

  The first alleged violation focuses on the application of higher standards of certification and voter
  identification for in-person voters than mail-in and absentee ballot voters. In effect, these higher
  standards disproportionately benefited the candidacy of Joe Biden because President Trump had a
  much higher percentage of in-person voters than mail-in and absentee voters. Indeed, mail-in and
  absentee ballots were largely skewed for Joe Biden across the country by ratios as high as 3 out of
  4 votes in some states.97

  Note here that much of the alleged fraud and ballot mishandling focused on mail-in voters and
  absentee ballots. Therefore, the lower the level of scrutiny of these voters, the more illegal votes
  for Joe Biden relative to Donald Trump could slip in. It should likewise be noted here that this
  particular violation of the Equal Protection Clause was further enabled by poll watchers being
  denied meaningful observation.
  Perhaps the most egregious examples of this particular violation of the Equal Protection clause
  occurred in Georgia and Michigan. Georgia, for example, requires ID for voting in-person and
  Michigan will only allow provisional voting without an ID. However, in both Georgia and
  Michigan, a valid ID is not required to vote by mail so long as the person has already registered in
  a previous election.

  These procedures are ripe for fraud. In fact, there is evidence that election fraudsters targeted voters
  who had voted in past elections but not voted in more recent ones. These fraudsters could then cast
  ballots on behalf of these infrequent voters with little likelihood they would be caught. Numerous
  affidavits, however, detail persons arriving to vote at polls only to be informed that records indicate
  they had already voted. At least fourteen such affidavits have been made by Georgians.

  As a further example, in Wisconsin, mail-in ballots were accepted without witness signatures
  placed properly in the allocated envelope location.98 A comparable process for in-person voting
  would have resulted in the invalidation of the vote.

  Different Standards of Ballot Curing

  As a second major violation of the Equal Protection Clause, likewise observed across all six
  battleground states, different standards for correcting mistakes on ballots (ballot curing) were
  applied across different jurisdictions within the states. Often, jurisdictions with predominantly
  Democrat registration were more expansive about allowing the curing of ballots than jurisdictions
  with predominantly Republican registration.

  In Pennsylvania, there was a clear difference between how ballots were – or were not – cured in
  Republican counties versus Democrat counties. When Pennsylvania’s Secretary of State Kathy
  Boockvar issued illegal guidance authorizing counties to cure ballots, this illegal guidance was not
  followed in at least eight different Republican counties.99 Meanwhile, ballots were cured in
  Democrat counties under this illegal guidance.100



                                                                                                       20
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 21 of 36




  In Arizona, there likewise was a clear difference between how in-person voters were treated versus
  mail-in ballots. On the one hand, mail-in voters had up to 5 days to “cure” or “fix” invalid mail-in
  ballots sent prior to Election Day.101 On the other hand, in-person voters in Maricopa County, for
  example, had to deal with poll workers who did not know how to work electronic voting machines
  properly. This resulted in thousands of in-person votes being marked incorrectly and disregarded
  rather than cured.102

  Differential and Partisan Poll Watcher Treatment

  In most states, political party candidates and ballot issue committees are able to appoint poll
  watchers and observers to oversee the ballot counting process.103 Such poll watchers and observers
  must be registered voters and present certification to the Judge of Elections in order to be able to
  fulfill their duties at a polling location.104

  Such certified poll watchers should be free to observe at appropriate distances regardless of their
  party affiliation. Yet in key Democrat strongholds, e.g., Dane County in Wisconsin and Wayne
  County in Michigan, which yielded high Biden vote counts, Republican poll watchers and
  observers were frequently subject to different treatment ranging from denial of entry to polling
  places to harassment and intimidation.

  For example, in Georgia, a certified poll watcher witnessed other poll workers at a polling location
  discussing how they should not speak to her due to her party affiliation. 105 In Pennsylvania, a
  Republican poll watcher was harassed and removed from the polling location due to his party
  affiliation.106 In Wisconsin, a Republican poll watcher was prevented from observing due to the
  fact that polling locations were not allowing Republicans in.107

  Note the synergy here between the problem of the process foul involved with denying access to
  certified poll watchers (discussed in the previous section) and the violation of the Equal Protection
  Clause such conduct entails when such denial, harassment, and intimidation differs by party
  affiliation.




                                                                                                    21
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 22 of 36




  VII. 2020 Election Voting Machine Irregularities

  Perhaps no device illustrates that technology is a double-edged sword than the machines and
  associated software that have come to be used to tabulate votes across all 50 states. 108 Types of
  voting equipment include optical scanners used to process paper ballots, direct recording electronic
  systems which voters can use to directly input their choices, and various marking devices to
  produce human-readable ballots.109

  Two main types of voting machine irregularities have been alleged in the 2020 presidential
  election. As Table 7 illustrates, these types of irregularities include large-scale voting machine
  inaccuracies together with inexplicable vote switching and vote surges, often in favor Joe Biden.

     Table 7: 2020 Voting Machine Irregularities




  Large-Scale Voting Machine Inaccuracies

  Much has been made about the shadowy genesis of a company called Dominion which provides
  voting machines and equipment to 28 states.110 According to critics, Dominion’s roots may be
  traced to an effort by the Venezuelan dictator Hugo Chavez to rig his sham elections.111 Dominion
  is also alleged to have ties to the Clinton Foundation,112 while the Smartmatic software used in the
  Dominion machines is alleged to have links to the shadowy anti-Trump globalist financier George
  Soros.113

  The controversy swirling over Dominion and Smartmatic notwithstanding, one of the biggest
  problems with machine inaccuracies may be traced to a company called Agilis. Nevada election
  officials in Clark County, a Democrat stronghold in Nevada, used Agilis signature verification
  machines to check over 130,000 mail-in ballot signatures.

  According to a court case filed in the First Judicial District Court in Carson City, the Agilis
  machines used a “lower image quality than suggested by the manufacturer.” Clark County
  Election Department officials also lowered the accuracy rate below the manufacturer’s
  recommendations, making the whole verification process unreliable. 114


                                                                                                   22
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 23 of 36




  In a test run, it was proven that, at the manufacturer’s setting, the Agilis machine already had a
  high tolerance for inaccuracies—as high as 50% non-matching. In other words, half of the ballots
  that might be moved through the machine would be impossible to verify; and Clark County
  officials lowered that threshold even further.115

  As a final comment on this case, there is also the broader legal matter that the Agilis machines
  were used to “entirely replace signature verification by election personnel.” This is contrary to
  Nevada state law.

  As noted in a court case: “In violation of Nevada law, the Clark County Election Department
  allows the Agilis machine to solely verify 30% of the signatures accompanying the mail-in ballots
  without ever having humans inspect those signatures.”116

  A similar problem has been alleged in a court filing in Arizona with a software known as the Novus
  6.0.0.0. In cases where ballots were too damaged or illegible to be read by vote tabulation
  machines, Novus was used in an attempt to cure or restore the ballots. The system would do so by
  trying to read the applicable scans of the original rejected ballots. However, as noted in a court
  case filed by Kelli Ward, Chairwoman of the Arizona Republican Party: “the software was highly
  inaccurate, and it often flipped the vote.” 117

  Inexplicable Vote Switching and Vote Surges In Favor of Biden

  As a further complication to the Novus software problem in Arizona referenced above, the
  software was not only highly inaccurate. According to observers, and as an example of
  inexplicable vote switching, “the software would erroneously prefill ‘Biden’ twice as often as it
  did ‘Trump.’”118

  At least one instance of a large and inexplicable vote switching and vote surge in favor of Joe
  Biden took place in Antrim County, Michigan – and it is associated with the controversial
  aforementioned Dominion-Smartmatic voting machine hardware-software combo.119 In this
  Republican stronghold, 6,000 votes were initially, and incorrectly, counted for Joe Biden. The
  resulting vote totals were contrary to voter registration and historical patterns and therefore raised
  eyebrows. When a check was done, it was discovered that the 6,000 votes were actually for Donald
  J. Trump.

  A subsequent forensic audit of the Antrim County vote tabulation found that the Dominion system
  had an astonishing error rate of 68 percent.120 By way of comparison, the Federal Election
  Committee requires that election systems must have an error rate no larger than 0.0008 percent.121

  Perhaps even more troubling given concerns over hackers and Dominion’s alleged ties to bad
  foreign actors, the records that would have allowed the detection of remote internet access went
  missing from the Antrim County system. This was in direct violation of Michigan state law,122
  which requires retention of voting records for 22 months -- such information was in place for
  previous election years, but not this election. At the very least, the results of this audit indicates
  the need for further investigation of the Dominion system across other states in the country.


                                                                                                     23
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 24 of 36




  In Georgia, there were numerous "glitches" with the Dominion machines where the results would
  change. The most notable of these changes was a 20,000 vote surge for Biden and 1,000 vote
  decrease for Trump.123


  VIII. Statistical Anomalies in the Six Battleground States
  The 2020 presidential election appears to feature at least four types of statistical anomalies that
  raise troubling questions. Table 8 illustrates the incidence of these statistical anomalies across the
  six battleground states. As you can see from the table, Wisconsin and Georgia are characterized
  by the highest degree of statistical anomalies, with three of the four anomalies present. Nevada
  and Arizona show two anomalies present while Michigan has at least one. Let’s take a more
  granular look now at each of these types of statistical anomalies.

     Table 8: Statistical Anomalies in the Battleground States




  Dramatic Changes in Mail-in and Absentee Ballot Rejection Rates from Previous Elections

  It is routine across the 50 states for mail-in-and absentee ballots to be rejected for any number of
  reasons. These reasons may include: the lack of a signature or adequate signature match, a late
  arrival past a deadline,124 the lack of an external envelope that verifies voter-identification (a naked
  ballot),125 or if voters provide inaccurate or incomplete information on the ballots.126

  In the 2020 presidential race, Joe Biden received a disproportionately high percentage of the mail-
  in and absentee ballots. Perhaps not coincidentally, we saw a dramatic fall in rejection rates in
  Pennsylvania, Nevada, and especially Georgia.

                                                                                                       24
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 25 of 36




  For example, in Nevada, the overall rejection rate dropped from 1.6%127 in 2016 to 0.58% in
  2020.128 In Pennsylvania, the 2016 rejection rate of 1.0%129 dropped to virtually nothing at
  0.28%.130 The biggest fall in the overall absentee ballot rejection rate came, however, in Georgia.
  Its rejection rate fell from 6.8%131 in 2016 to a mere 0.34%132 in 2020.

  These dramatically lower rejection rates point to a conscious effort by Democrat election officials
  across these key battleground states to subject mail-in and absentee ballots to a lower level of
  scrutiny. That this kind of government conduct and gaming of our election system may have
  contributed to tipping the scales in favor of Joe Biden can be illustrated in this simple calculation:

  In the 2020 race, Georgia election officials received 1,320,154 mail-in and absentee ballots. If
  these ballots had been rejected at the 2016 rate of 6.8% instead of the 2020 rate of 0.34%, there
  would have been 81,321 ballots rejected instead of the 4,489 ballots that were actually rejected.

  Under the conservative assumption that 60% of these mail-in and absentee ballots went to Joe
  Biden,133 this dramatic fall in the rejection rate provided Joe Biden with an additional 16,264 votes.
  That’s more than the margin of the alleged Biden victory in Georgia.

  Excessively High Voter Turnout (at times exceeding 100%)

  When there are more ballots cast than registered or eligible voters, fraud has likely taken place.
  During the 2020 presidential election, excessively high voter turnout occurred across all six swing
  states.

  In analyzing this problem, it is important to distinguish between states that have same-day
  registration and those that don’t. States with same-day registration can plausibly have voter turnout
  that is higher than 100%. However, is impossible for that to happen in states without same-day
  registration without fraud having taken place.

  Consider, then, Arizona which does not allow same-day voter registration. According to testimony
  from an MIT-trained mathematician, Candidate Biden may have received a weighted 130% total
  of Democrat votes in Maricopa County to help him win the state due to an algorithm programmed
  into the Dominion voting machines used there.134

  Although Michigan does allow same-voter registration, voter turnout was still abnormally
  high. Here again, the Dominion voting system has been implicated. To wit:

  Cybersecurity executive and former NASA analyst, Russ Ramsland, testified that in Wayne
  County, Michigan, where Dominion Voting Systems equipment was used, 46 out of 47 precincts
  in the county displayed greater than a 96% voter turnout. 25 out of those precincts showed a 100%
  voter turnout.135




                                                                                                     25
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 26 of 36




  Wisconsin, which also allows same-day voter registration, also reported abnormally high voter
  turnout when compared to 2016 numbers. For example, Milwaukee reported a record 84% voter
  turnout during the 2020 presidential election versus 75% in 2016.136 Of the city’s 327 voting wards,
  90 reported a turnout of greater than 90%.137

  Statistically Improbable Vote Totals Based on Party Registration and Historical Patterns

  The 2020 presidential election was characterized by strong partisan voting patterns consistent with
  historical patterns. As a rule, heavily Republican jurisdictions voted heavily for President Trump
  and heavily Democrat jurisdictions voted heavily for Joe Biden.

  In some cases, however, there were instances where these partisan and historical patterns were
  violated. It is precisely in such instances where either outright fraud or machine inaccuracies or
  manipulations are most likely to be operative.

  As one example of such statistically improbable vote totals, there are the results in Arizona’s Fifth
  Congressional District. In one precinct in the suburb of Queen Creek, the vote percent for President
  Trump dropped dramatically relative to 2016, from 67.4 to 58.5 percent.138 This was attributed to
  an “unusually high” number of duplicate ballots.139
  Unusual Vote Surges

  Several unusual vote surges took place in the very early hours of the morning of November 4 th in
  Georgia, Michigan, and Wisconsin. An analysis conducted by the Voter Integrity Project of The
  New York Times publicly reported data on Election Day that showed several vote “spikes” that
  were unusually large in size with unusually high Biden-to-Trump ratios. Such spikes or surges
  could well indicate that fraudulent ballots had been counted.

  In Georgia, for example, an update at 1:34 AM on November 4th showed 136,155 additional ballots
  cast for Joe Biden, and 29,115 additional votes cast for President Trump.140 An update in Michigan
  at 3:50 AM on November 4th showed an update of 54,497 additional votes cast for Joe Biden, and
  4,718 votes cast for President Trump.141 And an update in Wisconsin at 3:42 AM on November
  4th showed 143,379 additional ballots cast for Joe Biden, and 25,163 votes cast for President
  Trump.142




                                                                                                    26
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 27 of 36




  IX. A State-By-State Analysis and Signal Failure of Our Legislative and
  Judicial Branches
            All happy families are alike; each unhappy family is unhappy in its own way.
                                                          –   Anna Karenina, by Leo Tolstoy

  It should be clear at this point that all six battleground states suffer from most or all of the six
  dimensions of election irregularities documented in this report. However, like Tolstoy’s unhappy
  families, it is also true that each battleground state is different in its own election irregularity way.
  That is, each battleground state may be characterized by a unique mix of issues that,
  impressionistically, might be considered “most important” in swinging that state for Joe Biden.

  Consider Arizona, a state with the lowest alleged Biden victory margin at 10,457 votes. This is a
  state with statistically improbable high voter turnouts in Maricopa and Pima counties; widespread
  ballot mishandling; and 1.6 million mail-in ballots (which tended towards Biden) subjected to
  much lower standards of certification and ID verification than in-person voters (who tended
  towards Trump).

  In Georgia, the alleged Biden victory margin was just 11,779 votes. What perhaps jumps out most
  in the Peach State is the illegal Consent Decree that effectively gutted the signature match
  requirements for millions of mail-in ballots. There is also the quite unresolved fake ballot
  manufacturing matter of the roughly 100,000 ballots that were mysteriously pulled, in the dead of
  night, out from underneath tables and expeditiously tabulated. Of course, we saw that Georgia’s
  electoral version of a Three-card Monte sleight-of-hand led to a strong Biden vote surge.

  Of all of the six battleground states which suffered from numerous observer and poll watcher
  abuses, Michigan must rank as “first among equals.” With its “board up the windows” and “rough
  up the observers” tactics, Detroit in Wayne County was the center of this “see no evil” universe.
  When two local Republican officials tried to withhold certification of the votes in this county for
  practices such as these and demanded an audit, they were subject to extreme intimidation and
  “doxing” and quickly capitulated.143

  As for Nevada, this is a state likewise with a very narrow alleged victory margin for Joe Biden –
  33,596 votes. Here, voting machine irregularities associated with the Agilis machine have called
  into question as many as 130,000 votes. There may also be an unusually large number of ballots
  cast by out-of-state voters and others who did not meet residency requirements. Of course, the
  brazen bribery of Native Americans to vote for Joe Biden is a dark stain on the state and the
  Democrat Party.144

  In Pennsylvania, an equally brazen Democrat Secretary of State issued illegal guidance for the
  acceptance of naked ballots and ignored direction from the Pennsylvania Supreme Court to fix the
  matter. She allowed ballots to be illegally cured in contravention of state law and pushed the legal
  envelope for accepting ballots after Election Day.




                                                                                                        27
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 28 of 36




  In the Keystone State, and as with Georgia’s Three-card Monte, shuffle fake ballots out from
  underneath a table scandal, there is also the equally unresolved matter of possible fake ballot
  manufacturing. Recall, here, the testimony of a truck driver who swears he picked up as many as
  100,000 fake manufactured ballots in New York and delivered them to Pennsylvania. Both the
  tractor-trailer and the ballots involved remain unaccounted for – and what might have been in this
  tractor-trailer were enough ballots alone to swing the election to Joe Biden.

  Finally, in Wisconsin, the mother of all contestable process fouls is arguably that of the roughly
  170,000 mail-in ballots entering the tabulation process under the guise of absentee ballots in clear
  violation of state law. That’s more than eight times the number of ballots of the alleged Biden
  victory margin of 20,682 votes.

  In Wisconsin, there is likewise the large-scale abuse associated with an overly expansive definition
  of “indefinitely confined voters.” Recall here that the increment of new indefinitely confined
  voters in the 2020 election in Wisconsin was more than five times the alleged Biden victory
  margin.

  ****

  While Democrat Party government officials cheated and gamed the electoral process across all six
  battleground states, many Republican government officials – from governors and state legislators
  to judges – did little or nothing to stand in their way.

  Consider that the Republican Party controls both chambers of the State Legislatures in five of the
  six battleground states – Arizona, Georgia, Michigan, Pennsylvania, and Wisconsin.145 These
  State Legislatures clearly have both the power and the opportunity to investigate the six
  dimensions of election irregularities presented in this report. Yet, wilting under intense political
  pressure, these politicians have failed in their Constitutional duties and responsibilities to do so –
  and thereby failed both their states and this nation as well as their party.

  The same can be said for the Republican governors in two of the six battleground states – Arizona
  and Georgia. Both Arizona’s Doug Ducey and Georgia’s Brian Kemp have cowered in their
  Governor’s mansions and effectively sat on their hands while their states have wallowed in election
  irregularities.

  The judicial branch of the American government should be the final backstop for the kind of issues
  examined in this report. Yet both our State courts and Federal courts, including the Supreme Court,
  have failed the American people in refusing to properly adjudicate the election irregularities that
  have come before them. Their failures likewise pose a great risk to the American Republic.




                                                                                                     28
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 29 of 36




  Concluding Observations
  From the findings of this report, it is possible to infer what may well have been a coordinated
  strategy to effectively stack the election deck against the Trump-Pence ticket. Indeed, the patterns
  of election irregularities observed in this report are so consistent across the six battleground states
  that they suggest a coordinated strategy to, if not steal the election, then to strategically game the
  election process in such a way as to unfairly tilt the playing field in favor of the Biden-Harris
  ticket.

  A major part of this “stuff the ballot box” strategy has been aptly summarized in a complaint filed
  before the US Supreme Court by the State of Texas:
           Using the COVID-19 pandemic as a justification, [Democrat] government
           officials [in Georgia, Michigan, Pennsylvania, and Wisconsin] usurped their
           legislatures’ authority and unconstitutionally revised their state’s election
           statutes. They accomplished these statutory revisions through executive fiat or
           friendly lawsuits, thereby weakening ballot integrity.146
  According to the Texas complaint – which the Supreme Court sadly refused to hear – the goal of
  this strategy was to flood the battleground states “with millions of ballots to be sent through the
  mails, or placed in drop boxes, with little or no chain of custody.” At the same time, Democrat
  government officials also sought to “weaken the strongest security measures protecting the
  integrity of the vote signature verification and witness requirements.”147

  The findings of the assessment conducted in this report are consistent with the Texas complaint.
  Key takeaways include:

        The weight of evidence and patterns of irregularities uncovered in this report are such that
         it is irresponsible for anyone – especially the mainstream media – to claim that there is “no
         evidence” of fraud or irregularities.

        The ballots that have come into question because of the identified election irregularities are
         more than sufficient to swing the outcome in favor of President Trump should even a
         relatively small portion of these ballots be ruled illegal.

        While all six battleground states exhibit most, or all, six dimensions of election
         irregularities, each state has a unique mix of issues that might be considered “most
         important.” To put this another way, all battleground states are characterized by the same
         or similar election irregularities; but, like Tolstoy’s unhappy families, each battleground
         state is different in its own election irregularity way.

        This was theft by a thousand cuts across six dimensions and six battleground states rather
         than any one single “silver bullet” election irregularity.




                                                                                                      29
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 30 of 36




        In refusing to investigate a growing number of legitimate grievances, the anti-Trump media
         and censoring social media are complicit in shielding the American public from the truth.
         This is a dangerous game that simultaneously undermines the credibility of the media and
         the stability of our political system and Republic.

        Those journalists, pundits, and political leaders now participating in what has become a
         Biden Whitewash should acknowledge the six dimensions of election irregularities and
         conduct the appropriate investigations to determine the truth about the 2020 election. If
         this is not done before Inauguration Day, we risk putting into power an illegitimate and
         illegal president lacking the support of a large segment of the American people.

        The failure to aggressively and fully investigate the six dimensions of election irregularities
         assessed in this report is a signal failure not just of our anti-Trump mainstream media and
         censoring social media but also of both our legislative and judicial branches.

            o Republican governors in Arizona and Georgia together with Republican majorities
              in both chambers of the State Legislatures of five of the six battleground states –
              Arizona, Georgia, Michigan, Pennsylvania, and Wisconsin148 – have had both the
              power and the opportunity to investigate the six dimensions of election
              irregularities presented in this report. Yet, wilting under intense political pressure,
              these politicians have failed in their Constitutional duties and responsibilities to do
              so – and thereby failed both their states and this nation as well as their party.

            o Both State courts and Federal courts, including the Supreme Court, have failed the
              American people in refusing to appropriately adjudicate the election irregularities
              that have come before them. Their failures pose a great risk to the American
              Republic.

        If these election irregularities are not fully investigated prior to Inauguration Day and
         thereby effectively allowed to stand, this nation runs the very real risk of never being able
         to have a fair presidential election again – with the down-ballot Senate races scheduled for
         January 5 in Georgia an initial test case of this looming risk.




                                                                                                     30
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 31 of 36




  ENDNOTES
  1
    All witnesses who have signed sworn affidavits or declarations who are referenced in this report but whose names
  are not referenced in the public record, e.g., a court case, are referred to as “Jane Doe” or “John Doe” based on gender.
  This has been done to ensure their safety and security.

  2
          Ballotopedia,    “Partisan      composition       of     state     legislatures,”     December    4,     2020.
  https://ballotpedia.org/Partisan_composition_of_state_legislatures
  3
    Bump, Philip. “The two states that almost always predict which candidate is headed for defeat,” The Washington
  Post, 7 September 2016. https://www.washingtonpost.com/news/the-fix/wp/2016/09/07/the-two-states-that-almost-
  always-predict-which-candidate-is-headed-for-defeat/
  *The two Democrat candidate exceptions were John F. Kennedy in 1960 and Bill Clinton in 1992.
  4
    Williams, Pete. "Trump's election fight includes over 50 lawsuits. It's not going well.” NBC News, November 23,
  2020.          https://www.nbcnews.com/politics/2020-election/trump-s-election-fight-includes-over-30-lawsuits-it-s-
  n1248289
  5
    All witnesses who have signed sworn affidavits and declarations referenced in this report are referred to as “Jane
  Doe” and “John Doe” based on gender, in order to ensure their safety and security.
  6
    Bannon, Steve, War Room Pandemic, https://pandemic.warroom.org/
  7
    Solomon, John, Just the News, https://justthenews.com/john-solomon
  8
    Kassam, Raheem, National Pulse, https://americasvoice.news/the-national-pulse/
  9
    Newsmax, https://www.newsmax.com/
  10
      One America News Network, https://www.oann.com/
  11
     “Most Say Mail-In Voting Worked, But 47% Say Fraud Likely.” Rasmussen Reports, December 7, 2020.
  https://www.rasmussenreports.com/public_content/politics/elections/election_2020/most_say_mail_in_voting_work
  ed_but_47_say_fraud_likely
  12
      Legal Information Institute, “Bribery,” Cornell University, https://www.law.cornell.edu/wex/bribery
  13
       Bedard, Paul, “Pro-Biden effort offered Native Americans $25-$500 Visa gift cards and jewelry to vote,”
  Washington Examiner, December 14, 2020. https://www.washingtonexaminer.com/washington-secrets/pro-biden-
  effort-offered-native-americans-25-500-visa-gift-cards-jewelry-to-vote
  14
     Pentochoukov, Ivan, “Illegal Money-for-Votes Raffles Conducted in Several States in 2020 Election,” Epoch Times,
  December 2, 2020. https://www.theepochtimes.com/illegal-money-for-votes-raffles-conducted-in-several-states-in-
  2020-election_3598915.html
  15
      Morgan, Jessy. Testimony. “A truck driver with USPS says he was suspicious of his cargo load of 288,000
  completed ballots.” December 1, 2020. https://www.youtube.com/watch?v=R0xaA4dYsbQ
  16
      Declaration of John Doe, Delaware County Pennsylvania, November 9, 2020.
  17
      Bedard, Paul, “20 House Republicans demand Barr investigate ‘suitcases’ of ballots in Georgia,” The Washington
  Examiner, December 4, 2020. https://www.washingtonexaminer.com/washington-secrets/20-house-gop-demand-ag-
  barr-investigate-suitcases-of-ballots-in-georgia
  18
      “Trump Campaign lawyers present video 'evidence' of ballot fraud,” Senate Judiciary Subcommittee, December 4,
  2020. https://www.youtube.com/watch?v=LJ0xDWhWUxk
  Real American Politics, December 4, 2020. https://twitter.com/RealAPolitics/status/1334754269052997635?s=20
  19
     See, for example: Weber, Peter, “Georgia's top election investigator debunks a vote fraud conspiracy involving
  'suitcases' of ballots, a urinal,” December 7, 2020. https://news.yahoo.com/georgias-top-election-investigator-
  debunks-115236191.html
  20
      In the United States District Court for the District of Arizona, Tyler Bowyer et al v.. Doug Ducey, December 2,
  2020. https://www.democracydocket.com/wp-content/uploads/sites/45/2020/12/Bower-Complaint-AZ.pdf
  21
      Affidavit of Jane Doe, Cobb County, Georgia, November 12, 2020.
  22
      Declaration of Jane Doe, Bucks County, Pennsylvania, Nov 7, 2020
  23
         WisGOP,       “WisGOP:       Trump      lawsuit     highlights    indefinitely     confined  voter    increase,”
  https://www.wispolitics.com/2020/wisgop-trump-lawsuit-highlights-indefinitely-confined-voter-increase/
  24
         WisGOP, “WisGOP: Some indefinitely confined voters are not indefinitely confined,”
  https://www.wispolitics.com/2020/wisgop-some-indefinitely-confined-voters-are-not-indefinitely-confined/
  25
         WisGOP, “WisGOP: Some indefinitely confined voters are not indefinitely confined,”
  https://www.wispolitics.com/2020/wisgop-some-indefinitely-confined-voters-are-not-indefinitely-confined/


                                                                                                                       31
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 32 of 36




  26
          WisGOP,     “WisGOP:        Trump      lawsuit     highlights    indefinitely    confined    voter increase,”
  https://www.wispolitics.com/2020/wisgop-trump-lawsuit-highlights-indefinitely-confined-voter-increase/
  27
           Legal      Information       Institute,      “18       U.S.       Code       § 611.Voting      by    aliens,”
  https://www.law.cornell.edu/uscode/text/18/611
  28
        The Superior Court Of Fulton County State Of Georgia, Trump v. Raffensperger, December 4, 2020.
  https://www.democracydocket.com/wp-content/uploads/sites/45/2020/12/Trump-v.-Raffensperger.pdf
  29
        In the Superior Court of Fulton County State of Georgia,                                 November 30, 2020.
  https://www.democracydocket.com/wp-content/uploads/sites/45/2020/11/2020-11-30-Verified-Complaint.pdf
  30
     Declaration of Jane Doe, Philadelphia County, Pennsylvania, November 8, 2020.
  31
      In the First Judicial District Court Carson City, Nevada Jesse Law v. Judith Whitmer, November 17, 2020.
  https://www.democracydocket.com/wp-content/uploads/sites/45/2020/11/nov-17-doc-2.pdf
  32
     Declaration of John Doe, Las Vegas, Nevada, November 22, 2020.
  33
         “Rudy Giuliani claims 8,000 dead people voted in election in Pennsylvania,” November 25, 2020.
  https://www.youtube.com/watch?v=2_VUkB2jAcg
  See Also
  “Pennsylvania Senate Republican Lawmaker Hearing Transcript on 2020 Election,” Rev, November 26, 2020.
  https://www.rev.com/blog/transcripts/pennsylvania-senate-republican-lawmaker-hearing-transcript-on-2020-election
  34
     Affidavit of Jane Doe, Oakland County, Michigan, November 11, 2020.
  35
     Declaration of John Doe, Clark County, Nevada, November 7, 2020.
  36
      In the Superior Court of Fulton County State of Georgia, Paul Andrew Boland v Brad Raffensperger, November
  29,        2020.       https://www.democracydocket.com/wp-content/uploads/sites/45/2020/11/2020-11-30-Verified-
  Complaint.pdf
  37
     Statement of John Doe, Las Vegas, Nevada, November 20, 2020.
  38
     Declaration of Jane Doe, Wisconsin, November 12, 2020.
  39
     Affidavit of Jane Doe, Washtenaw County, Michigan, November 9, 2020.
  40
     Declaration of Jane Doe, Northampton County, November 8, 2020.
  41
     Declaration of John Doe, Philadelphia County, November 14, 2020.
  42
     Declaration of Jane Doe, Northhampton County, Pennsylvania, November 7, 2020.
  43
     Affidavit of John Doe, Michigan, November 10, 2020.
  44
     Declaration of Jane Doe, Clark County, November 8, 2020.
  45
            Ballotopedia,        “How       do        election       workers        match       signatures?    (2020),”
  https://ballotpedia.org/How_do_election_workers_match_signatures%3F_(2020)
  46
     Democratic Party of Georgia, Inc. (“DPG”), the DSCC, and the DCCC, Compromise Settlement and Release, March
  6, 2020. https://www.democracydocket.com/wp-content/uploads/sites/45/2020/07/GA-Settlement-1.pdf
  47
     Petition for Writ of Madamus and Complaint for Declaratory and Injunctive Relief, “Daniel Rodimer v. Joseph
  Gloria, November 19, 2020. https://www.democracydocket.com/wp-content/uploads/sites/45/2020/11/Rodimer-v-
  Gloria_A-20-825130-W_Writ-of-Mandamus.pdf
  48
      In the First Judicial District Court Carson City, Nevada Jesse Law v. Judith Whitmer, November 17, 2020.
  https://www.democracydocket.com/wp-content/uploads/sites/45/2020/11/nov-17-doc-2.pdf
  49
      In the United States District Court Eastern District of Wisconsin Milwaukee Division, Donald J. Trump v. the
  Wisconsin       Elections      Commission,       December      2,      2020.    https://www.democracydocket.com/wp-
  content/uploads/sites/45/2020/12/Trump-v-WEC-EDWI.pdf
  50
     Ballotopedia, “Pennsylvania Secretary of State,” https://ballotpedia.org/Pennsylvania_Secretary_of_State
  51
      The United States District Court for the Middle District of Pennsylvania, Donald J. Trump for President et al v.
  Kathy               Boockvar               et              al,             November,               18           2020.
  https://www.courtlistener.com/recap/gov.uscourts.pamd.127057/gov.uscourts.pamd.127057.169.0.pdf
  52
      The United States District Court for the Middle District of Pennsylvania, Donald J. Trump for President et al v.
  Kathy               Boockvar               et              al,             November,               18           2020.
  https://www.courtlistener.com/recap/gov.uscourts.pamd.127057/gov.uscourts.pamd.127057.169.0.pdf
  53
               The           Elections            Assistance            Commission,           “Ballot        Building,”
  https://www.eac.gov/sites/default/files/eac_assets/1/6/Chapter_5_Ballot_Building.pdf
  54
      Harris, Bev, “About Chain of Custody,” Election Watch, February 16, 2016. https://blackboxvoting.org/about-
  chain-of-custody/
  55
     Declaration of Jane Doe, Pennsylvania, November 7, 2020. Northhampton County.
  56
     Declaration of John Doe, Delaware County, Pennsylvania, November 7, 2020. (3 Pictures, 2 Videos)

                                                                                                                    32
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 33 of 36




  57
     In the Supreme Court of the United States, The State of Texas v. Commonwealth of Pennsylvania, State of Georgia,
  State        of       Michigan,         State      of       Wisconsin,             December          7,      2020.
  https://www.texasattorneygeneral.gov/sites/default/files/images/admin/2020/Press/SCOTUSFiling.pdf
  58
      Chaitin, Daniel, “Lindsey Graham: Possible ballot harvesting in Pennsylvania involving 25,000 nursing home
  residents,” Microsoft News, November 10, 2020. https://www.msn.com/en-us/news/politics/lindsey-graham-possible-
  ballot-harvesting-in-pennsylvania-involving-25-000-nursing-home-residents/ar-BB1aR3R4
  59
     Affidavit of Jane Doe, Brookfield, Wisconsin, November 10, 2020.
  60
     Declaration of John Doe, Brown County, November 11, 2020.
  61
      Greenberg, Jay, “Dominion Technician Exposed as Anti-Trump Ex-Kamala Harris Worker,” December 1, 2020.
  https://neonnettle.com/news/13425-dominion-technician-exposed-as-anti-trump-ex-kamala-harris-worker
  62
     Declaration of Jane Doe, Waukesha County, Wisconsin, November 11, 2020.
  63
      “ ‘USPS contractor: "Something profoundly wrong occurred in Wisconsin during the presidential election’ "
  December 1, 2020. https://www.youtube.com/watch?v=hRUvP6cbtZk&feature=youtu.be&t=69
  See also
  Van Brugen, Isabel, “Wisconsin USPS Subcontractor Alleges Backdating of Tens of Thousands of Mail-In Ballots,”
  December 2, 2020. https://www.theepochtimes.com/wisconsin-usps-subcontractor-alleges-backdating-of-tens-of-
  thousands-of-mail-in-ballots_3601580.html
  64
     State of Michigan Judicial District, Cheryl A. Constantino and David A. Kallman v. City of Detroit, November 8,
  2020. https://assets.documentcloud.org/documents/20403147/wayne-county-michigan-election-fraud-lawsuit.pdf
  65
     Affidavit of Jane Doe, Oakland County, Michigan November 10, 2020.
  66
     Declaration of John Doe, Cobb County, Georgia, November 5, 2020.
  67
     Affidavit John Doe, Eagle County, Colorado November 12, 2020.
  68
      The Declaration of John McBlain, Esquire. See, The Supreme Court of the United States, State of Texas v.
  Commonwealth of Pennsylvania, State of Georgia, State of Michigan, and State of Wisconsin, December 7, 2020.
  https://www.supremecourt.gov/DocketPDF/22/22O155/163048/20201208132827887_TX-v-State-
  ExpedMot%202020-12-07%20FINAL.pdf
  69
     Affidavit of Jane Doe, Gwinnett County, Georgia, November 12, 2020.
  70
     Affidavit John Doe, Waukesha County, Wisconsin, November 10, 2020.
  71
     Affidavit of Jane Doe, Clark County, Nevada, November 10, 2020.
  72
     The Declaration of John McBlain, Esquire. See, The Supreme Court of the United States, State of Texas v.
  Commonwealth of Pennsylvania, State of Georgia, State of Michigan, and State of Wisconsin, December 7, 2020.
  https://www.supremecourt.gov/DocketPDF/22/22O155/163048/20201208132827887_TX-v-State-
  ExpedMot%202020-12-07%20FINAL.pdf
  73
     Affidavit of John Doe, November 10, 2020, Waukesha County, Wisconsin.
  74
      The Declaration of John McBlain, Esquire. See, The Supreme Court of the United States, State of Texas v.
  Commonwealth of Pennsylvania, State of Georgia, State of Michigan, and State of Wisconsin, December 7, 2020.
  https://www.supremecourt.gov/DocketPDF/22/22O155/163048/20201208132827887_TX-v-State-
  ExpedMot%202020-12-07%20FINAL.pdf
  75
      The Superior Court Of Fulton County State Of Georgia, Trump v. Raffensperger, December 4, 2020.
  https://www.democracydocket.com/wp-content/uploads/sites/45/2020/12/Trump-v.-Raffensperger.pdf
  76
     Liptak, Adam, “Supreme Court Allows Longer Deadline for Absentee Ballots in Pennsylvania and North Carolina,”
  New York Times, October 28, 2020. https://www.nytimes.com/2020/10/28/us/supreme-court-pennsylvania-north-
  carolina-absentee-ballots.html
  77
      Southwick, Ron, “Pa. received 10,000 ballots after polls closed on Election Day,” PennLive, Nov10, 2020.
  https://www.pennlive.com/elections/2020/11/pa-received-10000-late-ballots-that-arrived-after-polls-closed-on-
  election-day.html
  78
     Declaration of Jane Doe, Delaware County, Pennsylvania, November 7, 2020.
  79
      The Supreme Court of Wisconsin, “Donald J. Trump et al v. Anthony Evers et al” December 1, 2020.
  https://cdn.donaldjtrump.com/public-files/press_assets/wisconsin-filing-12-1-20_compressed.pdf
  80
     Declaration of Jane Doe, Oak Creek, Wisconsin, November 11, 2020.
  81
      The Superior Court Of Fulton County State Of Georgia, Trump v. Raffensperger, December 4, 2020.
  https://www.democracydocket.com/wp-content/uploads/sites/45/2020/12/Trump-v.-Raffensperger.pdf
  82
     Declaration of John Doe, Montgomery County, Pennsylvania, November 7, 2020.
  83
     Declaration of John Doe, Allegheny County, Pennsylvania, November 9, 2020.
  84
     Declaration of John Doe, Ingham County, Michigan, November 11, 2020.
  85
     Declaration of Jane Doe, Ingham County, Michigan, November 11, 2020.
                                                                                                                  33
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 34 of 36




  86
     Declaration of Jane Doe, Wheaton, Illinois, November 9, 2020.
  87
        “Cure period of absentee and mail-in ballots,” Ballotpedia, Accessed on December 14, 20.
  https://ballotpedia.org/Cure_period_for_absentee_and_mail-in_ballots
  88
        “Cure period of absentee and mail-in ballots,” Ballotpedia, Accessed on December 14, 20.
  https://ballotpedia.org/Cure_period_for_absentee_and_mail-in_ballots
  89
     Declaration of Jane Doe, Centre County, Pennsylvania, November 11, 2020.
  90
     The United States District Court for the Middle District of Pennsylvania, Donald J. Trump for President et al v.
  Kathy                Boockvar               et             al,             November               18,             2020.
  https://www.courtlistener.com/recap/gov.uscourts.pamd.127057/gov.uscourts.pamd.127057.169.0.pdf
  91
     The United States District Court for the Middle District of Pennsylvania, Donald J. Trump for President et al v.
  Kathy                Boockvar               et             al,             November               18,             2020.
  https://www.courtlistener.com/recap/gov.uscourts.pamd.127057/gov.uscourts.pamd.127057.169.0.pdf
  92
      Declaration of Bartholomew W. and Jean B. W., Milwaukee County, Wisconsin, November 16, 2020. See Also
  https://www.jsonline.com/story/news/2020/11/11/fact-check-republicans-claim-wisconsin-clerks-illegally-altered-
  ballots/6234023002/
  93
     Declaration of John Doe, Delaware County Pennsylvania, November 9, 2020.
  94
     State of Michigan Court of Appeals, “Donald J. Trump for President et. al v. Jocelyn Benson,” November 30, 2020.
  https://www.democracydocket.com/wp-content/uploads/sites/45/2020/11/Trump-brief-FINAL.pdf
  95
     Affidavit of Jane Doe, Washtenaw County, Michigan, November 9, 2020.
  96
             Cornell        University,        “Equal         Protection,”       Legal        Information        Institute,
  https://www.law.cornell.edu/wex/equal_protection
  97
      Lai, Jonathan et al, “ Joe Biden won 3 of every 4 mail ballots in Pennsylvania. Trump won 2 of 3 votes cast in
  person.        What      does      that     mean       for     the     future?”     The      Philadelphia      Inquirer,
  https://www.inquirer.com/politics/election/mail-ballots-pennsylvania-election-trump-biden-20201119.html
  98
     Declaration of John Doe, County of Milwaukee, Wisconsin, November 11, 2020
  99
      Blair County, Berks County, Lancaster County, Carbon County, Clinton County, Lycoming County, Dauphoin
  County, and Perry County.
  100
        Joseph D. Hamm v. Kathy Boockvar, Commonwealth Court of Pennsylvania, November 3, 2020.
  http://www.pacourts.us/assets/files/setting-7723/file-10362.pdf?cb=f327ff
  101
      Secretary of State of Arizona, “Voters have a limited amount of time to correct certain ballot issues,” November 9,
  2020. https://azsos.gov/about-office/media-center/press-releases/1248
  102
       In the United States District Court for the District of Arizona, Tyler Bowyer et al v.. Doug Ducey, December 2,
  2020. https://www.democracydocket.com/wp-content/uploads/sites/45/2020/12/Bower-Complaint-AZ.pdf
  103
         National Conference of State Legislatures, “Poll Watchers and Challengers,” October 1, 2020.
  https://www.ncsl.org/research/elections-and-campaigns/poll-watcher-qualifications.aspx
  104
         National Conference of State Legislatures, “Poll Watchers and Challengers,” October 1, 2020.
  https://www.ncsl.org/research/elections-and-campaigns/poll-watcher-qualifications.aspx
  105
      Affidavit of Jane Doe, Rockdale County, Georgia, November 2020.
  106
      Declaration of John Doe, Philadelphia, Pennsylvania, November 8, 2020.
  107
      Affidavit of Jane Doe, Brookfield, Wisconsin, November 10, 2020.
  108
               Ballotopedia,          “Voting         Equipment            and         Methods           by        State,”
  https://ballotpedia.org/Voting_methods_and_equipment_by_state
  109
               Ballotopedia,          “Voting         Equipment            and         Methods           by        State,”
  https://ballotpedia.org/Voting_methods_and_equipment_by_state
  110
      Dominion Voting Systems, “About,” https://www.dominionvoting.com/about/
  111
       Varnona, Frank “2020 Stolen Election by Dominion Voter Systems – Hammer & Scorecard,” Conservative
  Business Journal, https://www.conservativebusinessjournal.com/2020-stolen-election-hammer-and-scorecard/
  112
           Clinton    Foundation,      “The     Delian     Project,”    https://www.clintonfoundation.org/clinton-global-
  initiative/commitments/delian-project-democracy-through-technology
  113
      For example, the Chairman of Smartmatic, Mark Malloch-Brown, is on the board of George Soros’ Open Society
  Foundation. Open Society Foundation, “Leadership,”                    https://www.opensocietyfoundations.org/who-we-
  are/leadership/mark-malloch-brown
  114
      The First Judicial Court in Carson City, Nevada, “Jesse Law et al v. Judith Whitmer et al,” November 17, 2020.
  https://www.democracydocket.com/wp-content/uploads/sites/45/2020/11/nov-17-doc-2.pdf
  115
      The First Judicial Court in Carson City, Nevada, “Jesse Law et al v. Judith Whitmer et al,” November 17, 2020.
  https://www.democracydocket.com/wp-content/uploads/sites/45/2020/11/nov-17-doc-2.pdf
                                                                                                                       34
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 35 of 36




  116
      “In violation of Nevada law, the Clark County Election Department allows the Agilis machine to solely verify 30%
  of the signatures accompanying the mail-in ballots without ever having humanize inspect those signatures.”
  117
      In the Superior Court of Arizona in and For the County of Maricopa, “Kelli Ward v. Constance Jackson et al,”
  November 24, 2020. https://assets.documentcloud.org/documents/20417265/ward-v-jackson-complaint-and-petition-
  for-discovery.pdf
  118
      In the Superior Court of Arizona in and For the County of Maricopa, “Kelli Ward v. Constance Jackson et al,”
  November 24, 2020. https://assets.documentcloud.org/documents/20417265/ward-v-jackson-complaint-and-petition-
  for-discovery.pdf
  119
           Affidavit      of      John     Doe,      Dallas     County,      Texas.      November        17,      2020.
  https://www.courtlistener.com/recap/gov.uscourts.gand.283580/gov.uscourts.gand.283580.7.1_2.pdf
  120
       Ramsland Jr., Russell. “Antrim Michigan Forensics Report.” William Bailey v. Antrim County, Michigan,
  December                                                    13,                                                 2020.
  https://depernolaw.com/uploads/2/7/0/2/27029178/antrim_michigan_forensics_report_[121320]_v2_[redacted].pdf
  121
      “Excerpts from the 2002 FEC Voting System Standards – 3.2.1 Accuracy Requirements.” Michigan Secretary of
  State. https://www.michigan.gov/sos/0,4670,7-127-1583-130621--,00.html
  122
          “Document        Retention      Schedule.”    Michigan       Bureau      of    Elections,     May       2019.
  https://www.michigan.gov/documents/sos/Document_Retention_Schedule_412493_7.pdf
  123
       Sperry, Paul. “Georgia voting irregularities: The curious case of Biden’s 20,000-vote surge.” The Citizen,
  November 15,2020. https://thecitizen.com/2020/11/15/georgia-voting-irregularities-the-curious-case-of-bidens-
  20000-vote-surge/
  124
        Parks, Miles, “Why Some Mail-In Ballots Are Rejected As Invalid,” NPR, October 4, 2020.
  https://www.npr.org/2020/10/04/920175418/why-some-mail-in-ballots-are-rejected-as-invalid
  125
      Livingston, Doug, “Why absentee ballots get rejected, and how to make yours count,” USA Today, September 21,
  2020. https://www.beaconjournal.com/story/news/2020/09/21/why-absentee-ballots-rejected-presidential-and-other-
  elections/3486553001/
  126
      Livingston, Doug, “Why absentee ballots get rejected, and how to make yours count,” USA Today, September 21,
  2020. https://www.beaconjournal.com/story/news/2020/09/21/why-absentee-ballots-rejected-presidential-and-other-
  elections/3486553001/
  127
      Election Assistance Commission, “The Election Administration and Voting Survey; A Report to the United States
  Congress,” 2016. https://www.eac.gov/sites/default/files/eac_assets/1/6/2016_EAVS_Comprehensive_Report.pdf
  128
         Ballotopedia, “Election results, 2020: Analysis of rejected ballots,” December 11, 2020.
  https://ballotpedia.org/Election_results,_2020:_Analysis_of_rejected_ballots
  See Also
  Office of Nevada Secretary of State Barbara K. Cegavske, “2020 General Election Turnout Mail Ballot Information,”
  https://www.nvsos.gov/sos/home/showdocument?id=9058
  129
      Election Assistance Commission, “The Election Administration and Voting Survey; A Report to the United States
  Congress,” 2016. https://www.eac.gov/sites/default/files/eac_assets/1/6/2016_EAVS_Comprehensive_Report.pdf
  130
         Ballotopedia, “Election results, 2020: Analysis of rejected ballots,” December 11, 2020.
  https://ballotpedia.org/Election_results,_2020:_Analysis_of_rejected_ballots
  See Also
  U.S.      Elections     Project,     “Pennsylvania   Early      Voting    Statistics,”   November       20,     2020.
  https://electproject.github.io/Early-Vote-2020G/PA.html
  131
      Election Assistance Commission, “The Election Administration and Voting Survey; A Report to the United States
  Congress,” 2016. https://www.eac.gov/sites/default/files/eac_assets/1/6/2016_EAVS_Comprehensive_Report.pdf
  132
       The Superior Court Of Fulton County State Of Georgia, Trump v. Raffensperger, December 4, 2020.
  https://www.democracydocket.com/wp-content/uploads/sites/45/2020/12/Trump-v.-Raffensperger.pdf
  133
        For example, in Pennsylvania, 3 out of every 4 absentee/mail-in ballots went to Joe Biden
  https://www.inquirer.com/politics/election/mail-ballots-pennsylvania-election-trump-biden-20201119.html
  And in Milwaukee, Wisconsin, 84% of absentee/mail-in ballots went to Joe Biden
  https://www.tmj4.com/news/election-2020/no-joe-biden-did-not-get-100-percent-of-all-milwaukee-absentee-ballots
  134
      Heine, Debra,“Mathematician Says Biden May Have Received 130 Percent of the Democrat Vote in Maricopa
  County, Arizona,” December 2, 2020. https://themichiganstar.com/2020/12/02/mathematician-says-biden-may-have-
  received-130-percent-of-the-democrat-vote-in-maricopa-county-arizona/
  135
           Affidavit      of      Russel     R.,     Dallas     County,      Texas.      November        17,      2020.
  https://www.courtlistener.com/recap/gov.uscourts.gand.283580/gov.uscourts.gand.283580.7.1_2.pdf

                                                                                                                   35
Case 1:20-cv-03747-NRN Document 1-11 Filed 12/22/20 USDC Colorado Page 36 of 36




  136
      Milwaukee City Wire News Service,“Analysis: Five Milwaukee wards report 89% turnout in 2020 presidential vote;
  Biden nets 146K votes in city,” November 4, 2020. https://mkecitywire.com/stories/564495243-analysis-seven-
  milwaukee-wards-report-more-2020-presidential-votes-than-registered-voters-biden-nets-146k-votes-in-city
  137
      Milwaukee City Wire News Service,“Analysis: Five Milwaukee wards report 89% turnout in 2020 presidential vote;
  Biden nets 146K votes in city,” November 4, 2020. https://mkecitywire.com/stories/564495243-analysis-seven-
  milwaukee-wards-report-more-2020-presidential-votes-than-registered-voters-biden-nets-146k-votes-in-city
  138
      Duda, Jeremy. “GOP lawsuit questions 'duplicate' ballots in Queen Creek,” San Tan Valley Sentinel, November
  27,      2020.     https://www.pinalcentral.com/san_tan_valley_sentinel/local_news/gop-lawsuit-questions-duplicate-
  ballots-in-queen-creek/article_ee9557d0-97e4-53e9-a269-5beb4b64370a.html
  139
       In the Superior Court of Arizona in and For the County of Maricopa, Kelli Ward v. Constance Jackson et al,
  November 24, 2020. https://assets.documentcloud.org/documents/20417265/ward-v-jackson-complaint-and-petition-
  for-discovery.pdf
  140
       Voter Integrity Project, “Anomalies in Vote Counts and Their Effects on Election 2020,” November 24, 2020.
  https://votepatternanalysis.substack.com/p/voting-anomalies-2020
  141
       Voter Integrity Project, “Anomalies in Vote Counts and Their Effects on Election 2020,” November 24, 2020.
  https://votepatternanalysis.substack.com/p/voting-anomalies-2020
  142
       Voter Integrity Project, “Anomalies in Vote Counts and Their Effects on Election 2020,” November 24, 2020.
  https://votepatternanalysis.substack.com/p/voting-anomalies-2020
  143
       News Now, “Michigan Republican Electors Harassed And Forced To Change Vote,” November 18, 2020.
  https://www.youtube.com/watch?v=YW1YzQY_1Ro
  Dowling, M. “Michigan’s largest county refuses to certify the election – Update, evil wins,” Independent Sentinel,
  November 17, 2020. https://www.independentsentinel.com/michigans-largest-county-refuses-to-certify-the-election/
  See Also
  Institute for Political Economy, “Wayne County Michigan Withdraws Election Certification, Security Expert
  Concludes Michigan Was Stolen.” https://www.newsbreak.com/news/2105758771365/wayne-county-michigan-
  withdraws-election-certification-security-expert-concludes-michigan-was-stolen
  144
      Pentchoukov, Ivan, “Illegal Money-For-Votes Raffles Conducted in Several States in 2020 Election,” December
  1,     2020.     https://www.theepochtimes.com/illegal-money-for-votes-raffles-conducted-in-several-states-in-2020-
  election_3598915.html
  145
           Ballotopedia,      “Partisan     composition      of    state   legislatures,”   December     4,     2020.
  https://ballotpedia.org/Partisan_composition_of_state_legislatures
  146
      State of Texas v. The Commonwealth of Pennsylvania, State of Georgia, State of Michigan, State of Wisconsin,
  “Motion         for      Leave        to     File     Bill     of      Complaint,”      December      7,      2020.
  https://www.supremecourt.gov/DocketPDF/22/22O155/162953/20201207234611533_TX-v-State-Motion-2020-12-
  07%20FINAL.pdf pg. 1
  147
      State of Texas v. The Commonwealth of Pennsylvania, State of Georgia, State of Michigan, State of Wisconsin,
  “Motion         for      Leave        to     File     Bill     of      Complaint,”      December      7,      2020.
  https://www.supremecourt.gov/DocketPDF/22/22O155/162953/20201207234611533_TX-v-State-Motion-2020-12-
  07%20FINAL.pdf pg. 1
  148
      Ballotopedia,      “Partisan       composition     of     state    legislatures,”    December     4,      2020.
  https://ballotpedia.org/Partisan_composition_of_state_legislatures




                                                                                                                  36
